                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
1
                                                                Oct 15, 2019
2                                                                   SEAN F. MCAVOY, CLERK




3

4

5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 1:18-CR-02075-SMJ-1

8                        Plaintiff,                 ORDER GRANTING MOTION TO
                                                    MODIFY CONDITIONS OF
9    vs.                                            RELEASE

10   ADAM COLTEN HOWELL,                            ECF No. 60

11                       Defendant.

12         Before the Court is Defendant’s Motion to Modify Conditions of Release,

13   ECF No. 60. Neither the United States, nor the United States Probation/Pretrial

14   Services Office oppose the motion. Specifically, Defendant requests that the

15   Court modify Special Condition No. 3, which imposes a no-contact order for

16   potential witnesses, codefendants, and victims, to allow Defendant to contact his

17   mother. ECF No. 20. In support of this modification, Defendant notes that due

18   to his acceptance of a plea agreement (ECF Nos. 57-58) his mother is no longer

19   a potential witness. Additionally, Defendant requests that Special Condition No.

20



     ORDER - 1
1    13, mandating portable breathalyzer testing, be stricken. ECF No. 20. For the

2    reasons set forth in the motion;

3    IT IS HEREBY ORDERED:

4       1. The Motion to Modify Conditions of Release (ECF No. 60) is

5          GRANTED.

6       2. Special Condition No. 3 (ECF No. 20) shall be MODIFIED to allow

7          Defendant to contact his mother. Defendant may communicate with his

8          mother, but not about the subject matter of the investigation and/or

9          prosecution.

10      3. Special Condition No. 13 (ECF No. 20) shall be STRICKEN.

11      4. All other conditions of release shall remain in effect.

12      DATED October 15, 2019.

13                                 s/Mary K. Dimke
                                   MARY K. DIMKE
14                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20



     ORDER - 2
